Citation Nr: 1616425	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  12-11 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for arthritis of the upper extremities, to include as secondary to the service-connected left shoulder strain resulting from a gunshot wound (GSW).

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected left shoulder strain resulting from a gunshot wound (GSW).

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as due to exposure to herbicides and/or other chemicals in service.

7.  Entitlement to a compensable disability rating for a scar of the right forearm resulting from a GSW.

8.  Entitlement to a compensable disability rating for a scar of the left chest wall resulting from a GSW.

9.  Entitlement to a compensable disability rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  He was awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010, June 2011, and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Nashville, Tennessee, and St. Petersburg, Florida.  The St. Petersburg RO has current jurisdiction.

In June 2015, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  The transcript shows that at the hearing, the Veteran testified on the current severity of his left shoulder disability.  However, as this claim has not been developed for appeal, the Board does not have jurisdiction over it, and it and will not be addressed by this decision.

The psychiatric claim for service connection has been developed as a claim for posttraumatic stress disorder (PTSD).  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim has been recharacterized to include any psychiatric disorder. 

The claims involving service connection for neuropathy of the bilateral lower extremities and a compensable rating for erectile dysfunction have been added to the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), as explained further in the remand below. 

Since issuance of the June 2010 and October 2011 Statements of the Case (SOCs), additional evidence has been associated with the record.  However, in letters dated from October 2015 and March 2016, the Veteran's representative waived his right to have this evidence reviewed in the first instance by the RO.  

In June 2015, the Veteran submitted a notice of disagreement (NOD) in response to an apparent May 2015 denial of entitlement to the reimbursement or payment of unauthorized medical expenses by a VA Medical Center (VAMC).  VBMS Entry 6/29/15.  The VAMC's May 2015 determination is not of record.  This matter is referred to the VAMC for appropriate action to include, if warranted, issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999). 

The issues of entitlement to service connection for arthritis of the upper extremities, a cervical spine disorder, a sleep disorder, hypertension, and neuropathy of the bilateral lower extremities, as well as entitlement to a compensable disability rating for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Anxiety disorder not otherwise specified (NOS) is related to service.

2. The Veteran's scar of the right forearm resulting from a GSW is not deep, greater than 144 square inches, unstable, painful, or manifested by limitation of motion or function.

3.  The Veteran's scar of the left chest wall resulting from a GSW is not deep, greater than 144 square inches, unstable, painful, or manifested by limitation of motion or function.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of entitlement to service connection anxiety disorder NOS have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for an initial compensable rating for a scar of the right forearm resulting from a GSW are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.118, DC 7805 (2015).

3.  The criteria for an initial compensable rating for a scar of the left chest wall resulting from a GSW are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.118, DC 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Veteran has a current psychiatric diagnosis of anxiety disorder NOS, documented on VA examination in March 2013.  VBMS Entry 3/4/13.

The Veteran's DD Form 214 shows that he was awarded the Purple Heart.  Personnel records document that he served in the Republic of Vietnam from August 1967 to February 1968.  VBMS Entry 5/30/14.  He contends his psychiatric symptoms of anxiety are related to his combat service.

Pursuant to 38 U.S.C.A. § 1154(b), combat veterans may establish service incurrence of a disease or injury through satisfactory lay or other evidence which is consistent with the circumstances, conditions or hardships of service, even in the absence of official record of such incurrence.  See also 38 C.F.R. § 3.304(d). Accordingly, the Board accepts the in-service incurrence of anxiety symptoms.  While the combat presumption can assist the Veteran in establishing the in-service injury, it does not aid in otherwise establishing a medical nexus.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  

On the matter of nexus, VA examinations have been conducted on three occasions.  On VA examinations in March 2010 and March 2012, a nexus opinion was not provided because the examiners determined the Veteran did not have a psychiatric disorder.

On VA examination in March 2013, the examiner determined that while the Veteran did not meet all of the diagnostic criteria to establish a diagnosis of PTSD under the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), he did have an anxiety disorder NOS.  The Veteran recounted his military and combat history to the examiner, including sustaining a gunshot wound to the left shoulder in January 1968.  The Veteran's symptoms included recurrent thoughts and being watchful or on guard.  He had nightmares of war-related themes.  Based on this, the examiner opined that his Axis I diagnosis of anxiety disorder  NOS was at least as likely caused by or related to his combat military service.

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to service connection for his anxiety disorder NOS.

There is no evidence to the contrary of the March 2013 VA examiner's report.  The Court has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  The report is adequate for the purposes of adjudication.  The examiner based her conclusions on a review of the electronic claims file, including military personnel records, and the Veteran's competent and credible reports of in-service psychiatric symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  She provided a rationale for her conclusion reached based on an assessment of the Veteran's current and corroborated in-service symptoms.  

The evidence is at least in equipoise in showing that the Veteran has anxiety disorder NOS attributable to service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

On a final note, VA is precluded from differentiating between the symptoms of the Veteran's service-connected psychiatric disorder and those of any other mental disorders in the absence of clinical evidence that clearly shows such a distinction.  See Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  Furthermore, because all psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders, a single evaluation will be assigned that encompasses all of the Veteran's overlapping psychiatric symptoms, however diagnosed.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).  Therefore, while there is conflicting evidence as to whether the Veteran also PTSD, the evidence does not differentiate symptoms attributable to the Veteran's anxiety disorder versus those due to his possible PTSD.  Therefore, all psychiatric symptoms shall be attributed to the Veteran's now service-connected anxiety disorder, NOS, for rating purposes.  See Mittleider, 11 Vet. App. at 182.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a)  (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  Here, a review of the record reveals that the medical evidence containing findings sufficient for rating the Veteran's scars under the applicable rating criteria is found in the VA examination reports, rather than the treatment records. 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's scar of the right forearm and left chest wall have both been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 7805, which rates based on the effects of the scar under Diagnostic Codes 7800-7804, or based on any disabling effect not considered in a rating provided under Diagnostic Codes 7800-7804.

Diagnostic Code 7800 pertains to burn scars of the head, face, or neck, scars of the head, face or neck due to other causes, or other disfigurement of the head, face or neck.

Diagnostic Code 7801 provides ratings based on the size of the scar where the scar is not of the head, face, or neck, and is deep and nonlinear.  A deep scar is one associated with underlying soft tissue damage.  

Diagnostic Code 7802 provides a compensable rating with evidence of a superficial, nonlinear scar not of the head, face, or neck, that is of an area 144 square inches or greater. 

Diagnostic Code 7804 provides ratings with evidence of scars that are unstable or painful.

Considering the pertinent evidence in light of the above, the Board finds that a compensable rating for the Veteran's right forearm scar and left chest wall scar is not warranted.

On VA examination in March 2010, two scars were examined.  One was a scar on the left deltoid, which is not on appeal.  The other scar was in the left posterior axillary fold.  It is unclear if the latter scar represents the service-connected left chest wall scar.  The scar was 3 centimeters long and 1 centimeter wide.  For both scars, there was no pain, skin breakdown, or other symptoms.  There were no limitations on employment or daily routine activities due to the scars.  The scars were linear and was not unstable.  They caused no limitation of motion or loss of function.  There was no associated edema, keloid formation, or adherence to the underlying tissue.  There was no underlying soft tissue damage or loss.  The scars were not elevated or depressed.  The textures were normal.  There was no induration or inflexibility.

On VA examination in March 2013, the right forearm scar and the left chest wall scars were assessed, along with the left deltoid scar not presently on appeal.  The scars were not painful or unstable.  The right forearm scar measured 3 centimeters x 1 centimeter.  As for the left chest wall, there was a scar in the left axilla measuring 7 centimeters, and a scar in the left 11th rib tip area measuring 3 centimeters x 2 centimeters.  All of the scars were superficial.  None of the scars caused a limitation of function.  There were no other symptoms found.  The scars did not impact the Veteran's ability to work.

At the June 2015 hearing, the Veteran testified that he had no impairment resulting from his scars.  Hearing Transcript, p. 4.

The preponderance of the evidence is against the assignment of a compensable rating for either scar.  The medical record, including the VA examination reports of March 2010 and March 2013, do not indicate that the Veteran's scars involve his head, face, or neck, are deep, are of an area 144 square inches or greater, are unstable or painful, or cause any other disabling effect.  In assessing the severity of the Veteran's scars, the Board has considered the Veteran's own assertions, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings for each disability require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The Veteran's hearing testimony does not support that the criteria for compensable ratings have been met, and his statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those presently assigned.

The Board has considered whether referral an "extraschedular" rating is warranted for the Veteran's scar symptoms.  An extraschedular rating is a rating outside of the regular rating criteria and is permitted if certain factors are present.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe his disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected scars reasonably describe and assess the disability levels and symptomatology.  The criteria rate his scars on the basis of size, pain, stability, the presence of underlying soft tissue damage, and any other disabling effect.  Thus, any demonstrated manifestation is contemplated by the provisions of the rating schedule, and the VA examiner specifically addressed the impact the Veteran's symptoms have on his employment.

As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate. For these reasons, the Board finds that the schedular rating criteria are adequate to rate the service-connected disabilities discussed above, and referral for consideration of an extra-schedular evaluation is not warranted.

The Board has also considered whether an inferred claim for a total disability based upon individual unemployability (TDIU) has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total. 

The Veteran has not alleged that he is precluded from attaining or maintaining gainful employment due to his scars.  The VA examiners found no impact on employment due to the scars.  Thus, Rice is inapplicable in the present case.

For the foregoing reasons, the Board finds the preponderance of the evidence is against the assignment of a higher rating or a staged rating for either scar under the applicable rating criteria.  The claims for higher ratings must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  Given the favorable disposition of the claim for service connection for an acquired psychiatric disorder, all notification and development actions needed to fairly adjudicate that claim have been accomplished.

As for the claims for compensable ratings for scars of the left chest wall and right arm, VA has satisfied its duties under the VCAA to notify and assist.  A June 2011 letter notified the Veteran of the criteria required to support his claims, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  Moreover, at the June 2015 hearing, the undersigned clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103 . See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), PMRs, and records from the Social Security Administration (SSA).  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

Service connection for an anxiety disorder NOS is granted.

A compensable disability rating for a scar of the right forearm resulting from a GSW is denied.

A compensable disability rating for a scar of the left chest wall resulting from a GSW is denied.


REMAND

With regard to the claim involving service connection for neuropathy of the bilateral lower extremities and a compensable rating for erectile dysfunction, in December 2015, the Veteran submitted a timely notice of disagreement (NOD) in response to a December 2015 rating decision that denied the claims.  Veterans Benefits Management System (VBMS) Entries 12/8/2015 & 12/24/2015.  As the Agency of Jurisdiction (AOJ) did not issue a SOC on the claims, they must be remanded to the AOJ for this development.  38 C.F.R. §19.9(c) (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). 

As for the claims for service connection for arthritis of the upper extremities, a cervical spine disorder, a sleep disorder, and hypertension, an additional medical opinion is needed to decide the claims.  

The Veteran contends his arthritis of the upper extremities and cervical spine disorder are secondary to his service-connected service-connected left shoulder strain resulting from a GSW.  See, e.g., VBMS Entry 8/17/12.  He has current diagnoses of degenerative joint disease of the bilateral shoulders, and degenerative changes of the cervical spine.  See March 2012 VA examination report, June 2009 CT scan (VBMS Entry 12/17/09, p.6), respectively.  The March 2012 VA examiner addressed secondary service connection based on causation for the arthritis of the upper extremities, but not aggravation.  An opinion on secondary service connection has not been obtained for the cervical spine disorder.

As for the sleep disorder, the record indicates that the Veteran may have a sleep condition secondary to the newly-service connected psychiatric disorder, or the service-connected prostate cancer residuals.  See, e.g. March 2010 VA examination reports.  A VA examination has not been provided for this claim, and a clear diagnosis and opinion on the matter of secondary service connection must be obtained.

As for hypertension, as noted, the Veteran served in Vietnam.  Hypertension is not one of the specified diseases for which service connection may be presumed based upon the Veteran's exposure to herbicides during his service in the Republic of Vietnam.  See 38 C.F.R. § 3.309(e).  However, the National Academy of Sciences (NAS) has concluded that there is "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010). See also, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308 (April 11, 2014).  A VA examination, including an opinion on the matter of direct service connection based on herbicide exposure, has not been obtained.

On remand, the Veteran should also be provided with VCAA notice on the matter of secondary service connection.

Accordingly, these matters are REMANDED for the following action:

1. Issue the Veteran a SOC on the claims for service connection for neuropathy of the bilateral lower extremities and a compensable rating for erectile dysfunction.  The Veteran must be advised that for the Board to have jurisdiction in these matters, he must file a timely substantive appeal responding to the SOC. Should the Veteran submit a timely substantive appeal, the matter must be returned to the Board for appellate review.

2.  Send the Veteran VCAA notice on the claims for service connection that includes an explanation of what information or evidence is needed to substantiate the claims on a secondary basis.  See 38 U.S.C.A. § 5103 (2014); 38 C.F.R. §§ 3.159(b), 3.310 (2015).

3.  Afford the Veteran a VA examination to obtain an opinion as to the etiology of the following disorders:

   a.  arthritis of the bilateral upper extremities
   b.  cervical spine disorder
   c.  sleep disorder
   d.  hypertension

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must offer the following opinions:

The examiner must then provide an opinion as to (i.) whether the disorder began during active service or is related to any incident of service, including the Veteran's presumed exposure to herbicides while serving in Vietnam (ii.) whether the disorder was caused or aggravated (chronically worsened) by any service-connected disability (currently, the Veteran is service-connected for: an acquired psychiatric disorder, prostate cancer residuals, left shoulder strain resulting from a GSW, scar of the right forearm, scar of the left chest wall, and erectile dysfunction), and (iii.) whether the disorder manifested within one year of separation from service.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


